Opinion issued September 30, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-14-00353-CV
                           ———————————
        NATIONAL LLOYDS INSURANCE COMPANY, Appellant
                                       V.
                   DYRO PRODUCTIONS, INC., Appellee



               On Appeal from the 125th Judicial District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-58749


                         MEMORANDUM OPINION

      Appellant, National Lloyds Insurance Company, has filed a Motion for Non-

Suit of Appeal, which we construe as a motion to dismiss the appeal. This motion

has been on file with the Court for more than ten days, no other party has filed a
notice of appeal, and no opinion has issued.       See TEX. R. APP. P. 10.3(a),

42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Higley, Bland, and Sharp.




                                         2